DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed April 10, 2020.
	The amendment received October 19, 2020 canceled claims 1-20 and added new claims 21-40.
	Claims 21-40 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.
Priority
	The present application is a CON of 15/318,876 filed December 14, 2016 (now U.S. Patent 10,627,392) which is a 371 (National Stage) of PCT/US15/36130 filed June 17, 2015 which claims the benefit of 62/013,317 filed June 17, 2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is being considered by the examiner, in part (see crossed out citation missing the date).
Specification
The first line of the specification should be updated to include U.S. Patent 10,627,392.



Claim Objections
Claim 37 is objected to because of the following informalities: claim 37 should depend on claim 36 instead of claim 35 since claim 36 refers to “disruption in oxidative phosphorylation”. Appropriate correction is required.

Claim 39 is objected to because of the following informalities: “consisting of consisting of” in line 2 should read “consisting of”. Appropriate correction is required.

Claim 39 is objected to because of the following informalities: either commas or semicolons should be utilized (i.e. not mixed). Appropriate correction is required.

Claim 39 is objected to because of the following informalities: the Markush group should only have “and” (i.e. “NADH (NADH+H30) or NADPH (NADPH+H30) levels” should read “NADH (NADH+H30) levels, NADPH (NADPH+H30) levels” and “NAD or NADP levels” should read “NAD levels, NADP levels”). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All method steps should be active, positive steps. See MPEP § 2173.05(q).
The following are suggested:
“wherein determining the alterations in biomarkers of mitochondrial physiology is via utilizing assays that measure disruption in oxidative phosphorylation”,
“wherein determining the disruption in oxidative phosphorylation is via utilizing assays that measure…”, and
“wherein determining alterations in the biomarkers of mitochondrial physiology is via utilizing high throughput bioenergetics platforms”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,627,392. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of U.S. Patent No. 10,627,392 are present claim 21, claim 2 of U.S. Patent No. 10,627,392 is present claim 23, claim 3 of U.S. Patent No. 10,627,392 is present claim 24, claim 4 of U.S. Patent No. 10,627,392 is present claim 25, claim 5 of U.S. Patent No. 10,627,392 is present claim 26, claims 8 and 12 of U.S. Patent No. 10,627,392 are present claim 27, claim 9 of U.S. Patent No. 10,627,392 is present claim 30, claim 10 of U.S. Patent No. 10,627,392 is present claim 31, claim 11 of U.S. Patent No. 10,627,392 is present claim 32, claim 14 of U.S. Patent No. 10,627,392 is present claim 33, claim 15 of U.S. Patent No. 10,627,392 is present claim 35, claim 16 of U.S. Patent No. 10,627,392 is present claim 36, claim 17 of U.S. Patent No. 10,627,392 is present claim 37, claim 18 of U.S. Patent No. 10,627,392 is present claim 38, claim 19 of U.S. Patent No. 10,627,392 is present claim 39, and claim 20 of U.S. Patent No. 10,627,392 is present claim 40.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al., 2005, Characterization of lymphoblast mitochondria from patients with Barth syndrome, Laboratory Investigation, 85: 823-830.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658